Dismissed and Memorandum Opinion filed May 15, 2008







Dismissed
and Memorandum Opinion filed May 15, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00292-CR
____________
 
MACDONALD OKECHUKWU OSUAGWU,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court at Law No. 1
Fort Bend County,
Texas
Trial Court Cause No. 126673
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of possession of marijuana, and on October
22, 2007, the court sentenced appellant to confinement in jail for 90 days.  No
timely motion for new trial was filed.  Appellant=s notice of appeal was not filed
until April 2, 2008.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Appellant=s notice of appeal is untimely.[1] 
Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 15,
2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce. 
Do Not Publish C Tex. R. App. P.
47.2(b).
 




[1]  The record contains appellant=s request for an out-of-time appeal.  The record does
not contain an order granting the request, and this court lacks the power to
consider a request for an out-of-time appeal, which must be brought by an
application for writ of habeas corpus.  See generally Rodriguez v. Court of
Appeals, Eighth Supreme Judicial Dist., 769 S.W.2d 554, 556-59 (Tex. Crim.
App. 1989).